In a proceeding under section 139-a of the Village Law, Special Term held illegal and insufficient the petition of appellants and others requesting that certain resolutions of the village be submitted to referendum for approval or disapproval of the electors, and that the village is not required to submit said resolutions to the electors. Order unanimously affirmed, without costs. It is provided by section 36.00 of the Local Finance Law that bond resolutions of the finance board of a village are not subject to a permissive referendum where part of the cost of a capital improvement is to be charged to benefited real property. The Legislature has specifically declared its intent that the Local Finance Law is to be the exclusive law on matters with which it deals (§ 176.00). In view of that declared intent, the order appealed from was properly made. Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ. [204 Misc. 628.]